Matter of Worner v Gavin (2015 NY Slip Op 09438)





Matter of Worner v Gavin


2015 NY Slip Op 09438


Decided on December 23, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
WILLIAM F. MASTRO
JEFFREY A. COHEN
ROBERT J. MILLER, JJ.


2014-03484
 (Docket Nos. F-4525-01, F-1768-11)

[*1]In the Matter of Lawrence J. Worner, appellant,
vSusan Gavin, respondent.


Susan R. Gavin, sued herein as Susan Gavin, Cornwall-on-Hudson, NY, appellant pro se.

DECISION & ORDER
Appeal from an order of the Family Court, Orange County (Debra J. Kiedasch, J.), dated February 29, 2012, as amended February 28, 2014. The order denied the mother's objections to an order of that court (Christine Patneaude Krahulik, S.M.), dated December 5, 2011, which, after a hearing, granted the father's petition to terminate his child support obligation and directed the mother to pay child support to the father in the amount of $178 per week.
ORDERED that the order dated February 29, 2012, as amended February 28, 2014, is affirmed, without costs or disbursements.
The mother's contention that she was denied the right to counsel at the support hearing is without merit. At the outset of the proceedings, the mother was properly advised by the Support Magistrate of her rights to counsel and to an adjournment in order to hire or speak to counsel (see Family Ct Act §§ 433[a]; 435[b]). The record shows that the mother was aware of her right to retain an attorney but, instead, elected to represent herself at the hearing (see Matter of Carlos L. v Diomaris C., 130 AD3d 458; Matter of Savarese v Galgano, 74 AD3d 1083, 1084).
The mother's remaining contentions are either not properly before this Court, as they were not raised in her objections to the Support Magistrate's order (see Matter of Pizzuto v Pizzuto, 129 AD3d 846, 847; Matter of Lorys v Powell, 116 AD3d 1047, 1048; Matter of Feng Lucy Luo v Yang, 89 AD3d 946, 947), or are without merit.
ENG, P.J., MASTRO, COHEN and MILLER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court